Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
DETAILED ACTION
Claims 1 - 15 are pending in the application.
Claims 1 and 9 are independent. 


	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 – 6 and 8 – 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jundt et al. (U.S. PG Pub. No. 20140100668), herein “Jundt.”


Regarding claim 1,
Jundt teaches a method of operating a process plant (Par. 0003: “The present invention relates generally to process plants and, more particularly, to the use of flexible objects in configuring and viewing the operation of a process plant or process control system.” Par. 0008) comprising assigning a plurality of process elements (control 1.) to said process plant, (Par. 0107: “The techniques, systems and methods described herein allow for configuration of process plants and process control systems using flexible class objects, instance objects and process element objects. In an example, propagation of changes or modifications to a parent object are phased or delayed to one or more respective children objects so that the timing of configuration updates may be controlled in a process plant. The phasing and/or delay is indicated by a user, in an embodiment, and may be different for different children objects. In another example, changes made to a parent object are applied to selected children objects but not to all of the children objects of the parent. A user may indicate a selection of the desired children objects to which the changes are to be applied. In yet another example, changes made to a child object are selectively applied to its parent object and/or to one or more children objects. The selection of the desired parent and/or children object(s) to which the changes are to be applied may be indicated by a user. Additionally or alternatively, a user may make draft changes or modifications to various objects without automatic distribution and/or instantiation (e.g., creation of an executable file) of the changes. Different sets of draft changes may be saved as different versions of the various objects, and may be tested off-line without affecting the live operations of the run-time or real-time operations of the process plant.” Par. 0081: “A control module class object is intended to be used to represent (and to configure) individual control elements or control modules within the process plant. A control module class object provides or specifies a particular type of control to be performed on a plant entity, such as a valve, meter, etc., a piece of equipment or even on a unit.”  Par. 0007)
wherein said method of operating includes a version control system, (Par. 0119: “A user may be able to add, delete or modify a draft object. In some embodiments, version control of draft objects is available.” Par. 0123: “As such, editions help users to track and control changes to process elements. Abstract and Par. 0235. Examiner’s Note – Jundt teaches both “versions” and “editions” of process elements or modules. ) a build time environment, (configuration environment, Abstract and Par. 0021) a run time environment (runtime environment, Par. 0123, 0145, and see also runtime system; Par. 0123: “An "edition," as used herein, generally refers to a draft modification to a current object that has been approved or published, and is available for instantiation into a runtime environment.” See also other paragraphs that teach the objects or module objects are instantiated.) and a reporting time period; (display configuration/routines Par. 0031, 0032, and 0075; and output(s), Par. 0007 and Par. 0057 – 0059. See also several paragraphs that teach the objects and their versions or editions are published.) 
and assigning the plurality of process elements includes assigning at least one different process element to at least one of said version control system, said build time environment, said run time environment and said reporting time period (Par. 0126: “When multiple editions of an object are available, a user may indicate or select which of the multiple editions is to be instantiated, in an embodiment. For example, a user may indicate that different editions of the object are to be instantiated at different process elements2 within the process plant.  Alternatively or additionally, a user may indicate different times of instantiation for an edition or for different editions. A user also may delete, disable or edit an edition, in some cases.” Par. 0107: “Different sets of draft changes may be saved as different versions of the various objects, and may be tested off-line without affecting the live operations of the run-time or real-time operations of the process plant.” Par. 0021: “A configuration system uses flexible or modifiable object (e.g., module class objects, module instance objects and children objects) techniques to enable class-based configuration to be more useful and beneficial both in developing new control strategies or display elements and in making changes to these elements when these elements are being run or executed in a plant environment. Such a configuration system is interchangeably referred to herein as a "flexible configuration system," or "configuration system." In particular, the use of the new flexible objects reduces the proliferation of class objects and makes a single class object applicable to a wider variety of applications (uses) by allowing more variation amongst the instances made from the class object. The configuration system with the new flexible objects allows a user to, for example, add items to a classed based instance (or other child object) as required for a particular need, but in a manner that does not force the instance or child object to be removed from or disassociated from the class and in a manner that will not affect other instances of the same class unless the user wishes to push that change to the other instances or to the parent object itself. Likewise, items that are added to an instance or child object may be flagged within the instance or child object, and may be labeled so as not to interfere with anything added at the parent level and for clear documentation purposes. Still further, the configuration system with the new flexible objects supports disabling of parent content at the child level and/or deletion of parent content at the child level. Disabling or deleting the parent content at the child level allows, for example, a user to better handle the instances that need to have less functionality than the rest of the class instances, while still having the core class functionality to remain part of the class. If desired, any disabled content at the child level can be visually muted or made invisible within the configuration utilities that enable viewing of the child, and can be re-enabled by the user at any time. The disabled content will not be used in runtime, but will only reside in the configuration environment. If the user decides to include a previously disabled portion of the parent object within a child object, then that child object can be flagged for download to update the runtime version in the control system.” Par. 0025: “he configuration system may perform phasing by using an editing and distribution mechanism that may be loosely based on a book publishing model, in which users work on drafts that are eventually approved, resulting in editions that are distributed to locations within the plant. Some controllers, displays or other plant assets will get or use the latest edition whenever it is released, while others may incorporate or upgrade to new editions only when it is most desirable or convenient to do so. Still further, using this system, users are able to make changes to the configuration library and system configuration items without triggering downloads and possibly affecting the runtime system. Users can save changes to items or objects as drafts, and once the changes are approved, can create an edition that can be distributed and downloaded to the runtime system. More specifically, in the configuration system, module instances (and other children objects) are linked to a specific edition of a module class or parent object, which makes it possible for the module class or parent object to go through additional changes (editions) without immediately affecting its children. As such, in an illustrative example, this feature removes the requirement to download module instances every time that a change is made to the module class, but instead enables a user to control the time at which a module instance is updated to link to the latest edition of the module class. Indeed, children objects are linked to a specific edition of their parent object, whether or not the parent object is a library item or not, thus allowing parent objects to be changed or modified without immediately affecting all of its children objects.”  Par. 0006: “Each dedicated controller and, in some cases, one or more field devices, stores and executes a respective controller application that runs the control modules assigned and downloaded thereto to implement actual process control functionality.”  See also Abstract, 0007, 0011, 0022 – 0031, the entire paragraph 0107, 0115, and 0123) 
Jundt also teaches create different versions of at least one of the plurality of process elements (Par. 0107: “Different sets of draft changes may be saved as different versions of the various objects, and may be tested off-line without affecting the live operations of the run-time or real-time operations of the process plant.” Par. 0125: “Editions of objects may be identified by a flag, a field or other indication included in or associated with the object. In an embodiment, an edition or published modified object is stored as a separate object that indicates or links to, as its parent, a draft of the modified object, the current object, another edition, another object, or a library object. In some scenarios, other information corresponding to the edition of the object (e.g., author, time of publication, etc.) may also be stored. In an embodiment, a child item or object may be linked to both an edition of the parent object and to the parent object itself.” Par. 0126: “When multiple editions of an object are available, a user may indicate or select which of the multiple editions is to be instantiated, in an embodiment. For example, a user may indicate that different editions of the object are to be instantiated at different process elements within the process plant. Alternatively or additionally, a user may indicate different times of instantiation for an edition or for different editions. A user also may delete, disable or edit an edition, in some cases.” Par. 0127: “In some embodiments, only one draft (and not multiple drafts) is allowed to be stored. In such embodiments, only a current edition of a current object is allowed to be edited by a user. As such, after editing, a user saves the draft modified object, and, upon user direction, the draft modified object is published as a new current edition of the object.” See also Par. 0129 and 0228.) 
Jundt also teaches that the different process element (control modules or process elements objects or module objects or element objects, or child or parent objects or control routines) is a process to make a product in the process plant. (Par. 0065: “the process plant 10 of FIG. 1 may be used to implement batch processes in which, for example, one of the workstations 14 or the controller 12a executes a batch executive routine, which is a high level control routine that directs the operation of one or more of the reactor units (as well as other equipment) to perform a series of different steps (commonly referred to as phases) needed to produce a product, such as a particular type of salt.” Par. 0088: “…an equipment module class object will typically include the control routines or control modules to be used to control the entity defined as the piece of equipment and commands which use the control routines or control modules to define the manner in which the parts interact either physically or logically, to operate as a piece of equipment when disposed within the plant 10. Similarly, each control module class object will define a control activity, typically in the form of a control algorithm of some sort, to be performed within the plant.” Examiner’s Note - See also the remaining part of paragraph 0065 and paragraphs 0075, 0076, 0011, 0012, and 0056.) 

Regarding claim 2,
Jundt teaches all the limitations of claim 1 which claim 2 depends. Jundt also teaches that said process plant is producing a food or a pharmaceutical product.  (Par. 0004: “Distributed process control systems, like those used in chemical, petroleum or other process plants…”  Examiner’s Note – Alfredsson, cited below, also teaches a food or pharmaceutical processing plant. ) 


Regarding claim 3,
Jundt teaches all the limitations of claim 1 which claim 3 depends. Jundt also teaches that monitoring the process elements that are operating during a period of time.  (Par. 0123: “As such, editions help users to track and control changes to process elements. In particular, an item or object may go through changes as part of its lifetime. Initially, the object is created, and each subsequent change to the object (either structural such as adding/deleting a function block, or changing a parameter value) typically is distributed or propagated to its children objects. During live process plant operations, though, changes to parent items or objects (and incomplete, unapproved or untested changes in particular) should be prevented from entering the runtime system in an uncontrolled fashion. Accordingly, the flexible configuration techniques and objects described herein include "editions" to enable a user to control the distribution and propagation of changes. An "edition," as used herein, generally refers to a draft modification to a current object that has been approved or published, and is available for instantiation into a runtime environment. Editions or publications are able to be instantiated into a process plant or process control systems, while drafts are not allowed to be instantiated.”) 

Regarding claim 4,
Jundt teaches all the limitations of claim 3 which claim 4 depends. Jundt also teaches that monitoring of said process elements records differences between said process elements.  (Par. 0123: “…track and control changes to process elements.”) 

Regarding claim 5,
Jundt teaches all the limitations of claim 1 which claim 5 depends. Jundt also teaches a different version of a process element is entered into one or more of said version control system, said build time environment, or said run time environment.  (Par. he configuration system may perform phasing by using an editing and distribution mechanism that may be loosely based on a book publishing model, in which users work on drafts that are eventually approved, resulting in editions that are distributed to locations within the plant. Some controllers, displays or other plant assets will get or use the latest edition whenever it is released, while others may incorporate or upgrade to new editions only when it is most desirable or convenient to do so. Still further, using this system, users are able to make changes to the configuration library and system configuration items without triggering downloads and possibly affecting the runtime system. Users can save changes to items or objects as drafts, and once the changes are approved, can create an edition that can be distributed and downloaded to the runtime system. More specifically, in the configuration system, module instances (and other children objects) are linked to a specific edition of a module class or parent object, which makes it possible for the module class or parent object to go through additional changes (editions) without immediately affecting its children. As such, in an illustrative example, this feature removes the requirement to download module instances every time that a change is made to the module class, but instead enables a user to control the time at which a module instance is updated to link to the latest edition of the module class. Indeed, children objects are linked to a specific edition of their parent object, whether or not the parent object is a library item or not, thus allowing parent objects to be changed or modified without immediately affecting all of its children objects.”  See also Abstract, Par. 0021, and 0107.) 

Regarding claim 6,
Jundt teaches all the limitations of claim 2 which claim 6 depends. Jundt also teaches that said plurality of process elements are functional to operate said process plant to produce products that differ by concentrate or by type of
product.  (Par. 0065: “Generally speaking, the process plant 10 of FIG. 1 may be used to implement batch processes in which, for example, one of the workstations 14 or the controller 12a executes a batch executive routine, which is a high level control routine that directs the operation of one or more of the reactor units (as well as other equipment) to perform a series of different steps (commonly referred to as phases) needed to produce a product, such as a particular type of salt. To implement different phases, the batch executive routine uses what is commonly referred to as a recipe which specifies the steps to be performed, the amounts and times associated with the steps and the order of the steps. Steps for one recipe might include, for example, filling a reactor vessel with the appropriate materials or ingredients, mixing the materials within the reactor vessel, heating the materials within the reactor vessel to a certain temperature for a certain amount of time, emptying the reactor vessel and then cleaning the reactor vessel to prepare for the next batch run. Each of the steps defines a phase of the batch run and the batch executive routine within the controller 12a will execute a different control algorithm for each one of these phases. Of course, the specific materials, amounts of materials, heating temperatures, times, etc. may be different for different recipes and, consequently, these parameters may change from batch run to batch run depending on the product being manufactured or produced and the recipe being used. Those skilled in the art will understand that, while control routines and configurations are described herein for batch runs in the reactors illustrated in FIG. 1, control routines may be used to control other desired devices to perform any other desired batch process runs or to perform continuous process runs, if so desired.” 

Regarding claim 8,
Jundt teaches all the limitations of claim 1 which claim 8 depends. Jundt also teaches that said plurality of process elements are assigned to said version control system.  (Par. 0025: “Users can save changes to items or objects as drafts, and once the changes are approved, can create an edition that can be distributed and downloaded to the runtime system. More specifically, in the configuration system, module instances (and other children objects) are linked to a specific edition of a module class or parent object, which makes it possible for the module class or parent object to go through additional changes (editions) without immediately affecting its children. As such, in an illustrative example, this feature removes the requirement to download module instances every time that a change is made to the module class, but instead enables a user to control the time at which a module instance is updated to link to the latest edition of the module class. Indeed, children objects are linked to a specific edition of their parent object, whether or not the parent object is a library item or not, thus allowing parent objects to be changed or modified without immediately affecting all of its children objects.” See also Par. 0119 – 0121, 0125 – 0131, 0135, 0140, and 0141.
 
Regarding claims 9, 10, 11, and 12, they are directed to a system or apparatuses to implement the method of steps set forth in claims 1, 3, 2, and 4, respectively.  Jundt teaches the claimed method of steps in claims 1, 3, 2, and 4.  Therefore, Jundt teaches the system or apparatuses to implement the claimed method of steps in claims 9, 10, 11, and 12.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 13 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jundt in view of Alfredsson et al. (PG Pub. No. 20160246793), herein “Alfredsson.” 

Regarding claim 7,
Jundt teaches all the limitations of claim 1 which claim 7 depends. Jundt doesn’t teach an inspection or audit of the process.  However, Alfredsson does teach that said process may be audited at any point of time including during operation of said process plant.  (Par. 0055: “A user that wants to inspect a process control object may then bring his or her wireless terminal out in the plant. At such an inspection, the user may furthermore want to obtain details of the various process control objects, such as to obtain process graphics of the objects as well as real time data from the object, i.e. data measured by the process control object and reported to the control server 18. Such real time data and process graphics may then be provided together in a so-called face plate and visually communicated to the user via the display of the wireless terminal. However, as there are many process control objects the user may need a tool in which reference to the object and data related to it can be easily accessed later on, such as through the use of an item representing the process control object, where one way to implement an item is through providing a bookmark.” Par. 0029: “FIG. 1 schematically shows a process control system 10. The process control system 10 is a computerized process control system for controlling an industrial process. The process can be any type of industrial process, such as electrical power generation, transmission and distribution processes as well as water purification and distribution processes, oil and gas production and distribution processes, petrochemical, chemical, pharmaceutical and food processes, and pulp and paper production processes. These are just some examples of processes where the system can be applied. There exist countless other industrial processes. The processes may also be other types of industrial processes such as the manufacturing of goods. A process may be monitored through one or more process monitoring computers, which communicate with a server handling monitoring and control of the process.” Par. 0049 and 0099.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the process plant method of using version control or control of editions of processing elements for a runtime environment as in Jundt with using a method in chemical, pharmaceutical or food processing to inspect the process control object to obtain data as in Alfredsson in order to determine if maintenance needs to be carried out and also determine the weight of the maintenance to be done. (Par. 0099 and 0100). 

Regarding claim 13, it is directed to a system or apparatuses to implement the method of steps set forth in claim 7.  Jundt and Alfredsson teach the claimed method of steps in claim 7.  Therefore, Jundt and Alfredsson teach the system or apparatuses to implement the claimed method of steps in claim 13.

Regarding claim 14,
Jundt and Alfredsson teach all the limitations of claim 9 which claim 14 depends. Jundt also teaches that said more than one process element may be operating at the same time. (Par. 0054: “The controllers 12, which may be implemented by way of example only using the DeltaV™ controller sold by Fisher-Rosemount Systems, Inc., are capable of communicating with control elements, such as field devices and function blocks within field devices distributed throughout the process plant 10 to perform one or more process control routines 19 to thereby implement desired control of the process plant 10 or of one or more processes operating in the process plant 10.” See also Par. 0056, 0067, 0099, 0103, and 0250.) 

Regarding claim 15,
Jundt and Alfredsson teach all the limitations of claim 9 which claim 15 depends. Jundt also teaches that said plurality of process elements are functional to operate
said process plant to produce products that differ by concentrate or by type of product. (Par. 0072: “Thus, a single module class object 52 may be created to represent a particular type of reactor unit (no matter how many of those reactor units are present within the plant 10), while a different module object 53 may exist or be created for each of the different reactor units of that type actually present within the plant 10.”  Par. 0073: “The module objects created or derived from a module class object are associated with and owned by the module class object. As a result, changes made to the module class object can be reflected in or propagated to each of the module objects associated with that module class object. Therefore, when a number of module objects have been created from a particular module class object, with each of the different module objects tied to different process entities, each of the different module objects can be changed by simply changing the module class object and having the changes propagated down to the associated module objects. As will be discussed, the propagation may automatically occur when the module class object is changed, or the time of propagation may be selected.” See also Par. 0065, 0075, 0078, and 0083.) 
 
Response to Arguments

Applicant has amended the application to include an additional element that “…the assigning the plurality of process elements includes assigning at least one…” “…to create different versions of at least one of the plurality of process elements…”
Examiner is not persuaded that Jundt does not teach the instant application independent claims and the amendments.  Applicant argues that this element is not taught in Jundt.  Examiner respectfully traverses applicant’s arguments and Jundt is cited in the current rejection.  This assignment, as claimed, can be instantiated for execution at run time as cited above.
Jundt also teaches both different version of multiple objects (that control the equipment) as cited above.  Also See Jundt Abstract, Par. 0025, 0026, 0071, 0107, 0119, 0123, 0125 - 0127, 0129, 0135, 0141, 0191, and 0228. Even though the same reference was used in this office action, this action is a non-final action.  

	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nixon et al. (US PG Pub. 20040199925), same assignee as Jundt, teaches many of the same elements as Jundt. See Par. 0002, 0004, 0005, 0008 – 0013, 0038, 0043 0 0046, 0086, and 0098. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177.  The examiner can normally be reached on Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAD G ERDMAN/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 Examiner’s Note – Jundt teaches module objects or objects that controls the equipment as stated in paragraph 0088: “Likewise, an equipment module class object will typically include the control routines or control modules to be used to control the entity defined as the piece of equipment and commands which use the control routines or control modules to define the manner in which the parts interact either physically or logically, to operate as a piece of equipment when disposed within the plant 10. Similarly, each control module class object will define a control activity, typically in the form of a control algorithm of some sort, to be performed within the plant.” Similarly, the instant application defines process elements in specification paragraph 0001: “The process plant elements represent the elements that are used to control the plant.” 
        2 Examiner’s Note – Unlike the instant application that defines process elements as elements that are used to control the plant, Jundt defines process elements as physical devices such as controllers, devices, displays. (See Jundt Par. 0024)  Jundt teaches numbers instances of “instantiation” which is part of assigning control modules or objects or their editions/versions at run time to be executed. (Par. 0007 and 0123)